Case: 19-11032      Document: 00515478203         Page: 1    Date Filed: 07/06/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                          FILED
                                                                         July 6, 2020
                                    No. 19-11032                       Lyle W. Cayce
                                  Summary Calendar                          Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANTRANETTE CANADY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:19-CR-39-4


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Antranette Canady pleaded guilty to bank robbery and was sentenced to
151 months in prison and three years of supervised release.                      She now
challenges as substantively unreasonable the imposition of a standard
condition of supervised release allowing the probation officer to visit her “at
any time at home or elsewhere.” As a threshold matter, the Government
contends Canady’s claim is not ripe for review. Ripeness is a jurisdictional


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5 TH
CIR. R. 47.5.4.
    Case: 19-11032    Document: 00515478203    Page: 2   Date Filed: 07/06/2020


                                No. 19-11032

issue that this court reviews de novo. See United States v. Payton, 959 F.3d
654, 656 (5th Cir. 2020). Canady’s claim is ripe because the supervised release
condition at issue is mandatory. See id.
      This court reviews Canady’s preserved substantive reasonableness
challenge for abuse of discretion. See id. Although a district court has wide
discretion in imposing supervised release conditions, its discretion is limited
by statute. See 18 U.S.C. § 3583(d); see also United States v. Duke, 788 F.3d
392, 398 (5th Cir. 2015).    Canady argues the visitation condition is not
narrowly tailored as required by § 3583(d)(2) because it lacks any limits on
when and where the probation officer may visit her. Section 3583(d) provides,
in relevant part, that supervised release conditions must involve “no greater
deprivation of liberty than is reasonably necessary” for the purposes of
deterring criminal conduct and protecting the public from further crimes of the
defendant.
      In this case, the district court concluded the visitation condition was
necessary based on Canady’s criminal history. Under the circumstances, the
district court did not abuse its discretion in imposing the standard visitation
condition. See Payton, 959 F.3d at 658.
      AFFIRMED.




                                      2